059Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 08/22/2022.

Claim Status
2.	Claims 1, 4, 6-7, 11, 14, and 16-17 have currently been amended.

Response to Arguments
3.	The applicant’s remarks filed on 8/22/2022 have been taken into consideration, but are moot in view of new grounds of rejection.
A.	The previous rejection under 35 USC 112(b) has been withdrawn in light of the amended claim language.
B.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that the cited prior art references fail to teach or suggest wherein the second secret is exclusively available to only the second bootloader and the secure root of trust:
	In light of the amended claim language, newly cited prior art reference Park et al (US 2009/0019275) has been cited, which discloses (disclosed in fig. 2, ‘250 & par [0041], lines 1-4 of Park) an encrypted second secret key & digital signature assigned to a second boot loader (e.g., wherein the second secret is exclusively available to only the second bootloader) and (as also disclosed in par [0041], lines 1-5 of Park et al) a kernel digital signature (e.g., wherein the second secret is exclusively available to only the secure root of trust) wherein the kernel also has access to the second secret key.
C.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that the cited prior art references fail to teach or suggest wherein the first secret is exclusively available to only the first bootloader and the secure root of trust:
	Also see Park et al, which discloses (par [0019], lines 6-8 of Park et al), a secret key generated by a first boot loader using a secret key hash value (e.g., wherein the first secret is exclusively available to only the first bootloader) and (as disclosed in par [0045] of Park et al), which discloses the first bootloader using the kernel digital signature for integrity verification (e.g., wherein the first secret is exclusively available to the same secure root of trust).


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-10 are rejected under 35 U.S.C. 101 as being drawn to software, per se. Claims 1-10 claim a cryptographic bootloader, which may only be drawn to software program/application, which renders the claim as being drawn to software. Although the applicant has amended claim 1 to disclose that the bootloader is operating on a computing device, the device and corresponding processor are not explicitly claimed as structure, the claim language positively claims the bootloader and not the computing device comprising the processor. The claim language in claims 1-10, its current state, is drawn to a software bootloader, which is operating on a device containing a processor, but any hardware/physical structure (such as the computing device) is not being explicitly clamed as the structure that the claim language is drawn to.
A boot loader, also called a boot manager, is a small program that places the operating system (OS) of a computer into memory. When a computer is powered-up or restarted, the basic input/output system (BIOS) performs some initial tests, and then transfers control to the Master Boot Record (MBR) where the boot loader resides. Most new computers are shipped with boot loaders for some version of Microsoft Windows or the Mac OS. If a computer is to be used with Linux, a special boot loader must be installed.
https://www.techtarget.com/searchdatacenter/definition/boot-loader-boot-manager

A boot loader is a critical piece of software running on any system. Whenever a computing system is initially powered on, the first piece of code to be loaded and run is the boot loader. It provides an interface for the user to load an operating system and applications.
https://www.sciencedirect.com/topics/engineering/bootloader#:~:text=A%20boot%20loader%20is%20a,an%20operating%20system%20and%20applications


Claim Rejections - 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oye et al (WO 2021/064039) in view of Domke et al (EP 3,458,999), further in view of Park et al (US 2009/0019275).
Regarding claim 1, Oye et al further teaches a cryptographic agile bootloader for upgradable secure computing environment (fig. 2, ’25, “first-stage bootloader”), the cryptographic agile bootloader operating on a computing device associated with a first bootloader (fig. 2), the computing device comprising: 
a secure root of trust (pg. 13, par 5, “establish a root of trust”); and 
a processor, the processor configured to: 
load a second bootloader (fig. 2, ’27, “second-stage bootloader”), and 
replace the first bootloader with the second bootloader (pg. 17, par. 1, “executes the replacement second-stage bootloader”).
Oye et al does not explicitly teach wherein the secure root of trust is configured to produce a first secret and a second secret; wherein the second bootloader is configured to generate a secret-specific public datum as a function of the second secret, wherein the secret-specific public datum further comprises a bootloader measurement; and loading the first bootloader, wherein the first bootloader is configured to sign the secret-specific public datum as a function of the first secret.
Domke et al further teaches wherein the secure root of trust is configured to produce a first secret and a second secret (col. 3, lines 35-40, “create and keep on-device secrets”); 
wherein the second bootloader is configured to generate a secret-specific public datum as a function of the second secret (col. 23, lines 54-58, “manifest attestation public key”), wherein the secret-specific public datum further comprises a bootloader measurement (col. 16, lines 20-30, “code measurement of the current boot stage”); and 
loading the first bootloader, wherein the first bootloader is configured to sign the secret-specific public datum as a function of the first secret (col. 15, lines 33-38, “expected signature”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al in order to provide improved efficiency in protecting device components when implementing self-contained cryptographic booting (as disclosed in col. 3, lines 28-33 of Domke et al) which would allow the mechanisms taught by of Oye et al to implement device protection and potential tampering detection autonomously and without and external source.
Oye et al and Domke et al do not explicitly teach wherein the second secret is exclusively available to only the second bootloader and the secure root of trust and wherein the first secret is exclusively available to only the first bootloader and the secure root of trust.
However, Park et al further teaches wherein the second secret is exclusively available to only the second bootloader (fig. 2, ‘250 & par [0041], lines 1-4, which disclose an encrypted second secret key & digital signature assigned to a second boot loader) and the secure root of trust (par [0041], lines 1-5, “kernel digital signature”) and 
wherein the first secret is exclusively available to only the first bootloader (par [0019], lines 6-8, which disclose a secret key generated by the first boot loader using a secret key hash value) and the secure root of trust (par [0045], which discloses the first bootloader using the kernel digital signature for integrity verification).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the teachings of Park et al within the embodiments of Oye et al and Domke et al in order to provide an improvement upon ensuring bootloader integrity by a message authentication test using a generated test hash value, using a test secret key, where a boot process is terminated if kernel integrity and second boot loader integrity are not verified (as disclosed in par [0015] & fig. 5 of Park et al), which would prevent boot process tampering (disclosed in par [0005] & [0062] of Park et al) within Oye et al and Domke et al by eliminating kernel execution and completion of the boot process in its entirety in the event that secure authentication values do not produce a match.

Regarding claim 2, Oye et al and Domke et al teach the limitations of claim 1.
Oye et al teaches verifying, by a trusted verifier, the secret-specific datum as a function of local attestation (col. 4, lines 16-23); 
Oye et al foes not explicitly teach wherein the second bootloader is further configured to: sign the secret-specific public datum as a function of a digital signature and relaying the verification to the secure root as a function of the second secret.
Domke et al further teaches wherein the second bootloader is further configured to: sign the secret-specific public datum as a function of a digital signature (col. 24, lines 40-43) and relaying the verification to the secure root as a function of the second secret (col. 4, lines 43-47).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.

Regarding claim 3, Oye et al and Domke et al teach the limitations of claim 2.
Oye et al teaches wherein the secure root of trust is further configured to: verify the verification as a function of the second secret (col. 5, lines 12-16); 
Oye et al foes not explicitly teach relaying the verification to the secure root as a function of the second secret.
Domke et al further teaches relaying the verification to the secure root as a function of the second secret (col. 4, lines 43-47).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.

Regarding claim 4, Oye et al and Domke et al teach the limitations of claim 3.
Oye et al further teaches wherein the first bootloader is further configured to: transmit the secret-specific public datum to a trusted verifier (col. 15, lines 6-20); 

Regarding claim 5, Oye et al and Domke et al teach the limitations of claim 4.
Oye et al foes not explicitly teach wherein the trusted verifier is further configured to: receive the signature from the first bootloader; verify the secret-specific public datum as a function of secret-specific verification datum associated with the first secret; and issue a certificate to the secret-specific public datum.
Domke et al further teaches wherein the trusted verifier is further configured to: receive the signature from the first bootloader (col. 4, lines 33-37); verify the secret-specific public datum as a function of secret-specific verification datum associated with the first secret (col. 24, lines 17-25); and issue a certificate to the secret-specific public datum (col. 24, lines 17-24, “attestation certificate” & “attestation public key”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.

Regarding claim 6, Oye et al and Domke et al teach the limitations of claim 5.
Oye et al foes not explicitly teach wherein the trusted verifier is further configured to communicate with a certificate authority, the certificate authority is configured to: 
trust the secret-specific public datum; issue a digital certificate of the secret-specific public datum; and facilitate, to the trusted verifier, to trust the secret-specific public datum, wherein the secret- specific public datum further comprises an untrusted software.
Domke et al further teaches wherein the trusted verifier is further configured to communicate with a certificate authority (col. 24, lines 25-35, “device attestation”), the certificate authority is configured to: 
trust the secret-specific public datum (col. 24, lines 45-50, “public key is trusted”); 
issue a digital certificate of the secret-specific public datum (col. 24, lines 45-50, “attestation certificate”); and 
facilitate, to the trusted verifier, to trust the secret-specific public datum, wherein the secret-specific public datum further comprises an untrusted software (col. 11, lines 11-13, “unauthorized software”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.

Regarding claim 7, Oye et al and Domke et al teach the limitations of claim 6.
Oye et al foes not explicitly teach wherein the digital certificate is received as a function of the local attestation, wherein the secure root of trust is further configured to: generate, a ticket as a function of the signed secret-specific public datum; transmit the ticket to the trusted verifier; and receive a receive the digital certificate as a function of the ticket.
Domke et al further teaches wherein the digital certificate is received as a function of the local attestation (col. 23, lines 55-57), wherein the secure root of trust is further configured to: 
generate, a ticket as a function of the signed secret-specific public datum (col. 7, lines 55-58, “public portion of the TMM”); 
transmit the ticket to the trusted verifier (col. 16, lines 10-15, “validate the module manifest”); and 
receive the digital certificate as a function of the ticket (col. 24, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.

Regarding claim 8, Oye et al and Domke et al teach the limitations of claim 1.
Oye et al foes not explicitly teach wherein the bootloader measurement is generated as a function of a cryptographic protocol.
However, Domke et al further teaches wherein the bootloader measurement is generated as a function of a cryptographic protocol (col. 15, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 1.
Regarding claim 9, Oye et al and Domke et al teach the limitations of claim 1.
Oye et al further teaches wherein the processor is further configured to replace the first bootloader with the second bootloader as a function of an upgrade window (pg. 16, lines 1-3 & pg. 17, par. 1, “executes the replacement second-stage bootloader”).

Regarding claim 10, Oye et al and Domke et al teach the limitations of claim 9.
Oye et al further teaches wherein the first bootloader is to be discarded into read-only memory as a function of the expiration of the upgrade window (pg. 8, par. 3, lines 24-30, which discloses replacing the first-stage bootloader with the replacement second-stage bootloader at a determined prescheduled time).

Regarding claim 11, Oye et al further teaches a method for a cryptographic agile bootloader for upgradable secure computing environment (fig. 2, ’25, “first-stage bootloader”), of computing device associated with a first bootloader (fig. 2), the method comprising: 
a secure root of trust (pg. 13, par 5, “establish a root of trust”); and 
loading, by a processor, a second bootloader (fig. 2, ’27, “second-stage bootloader”), 
loading, by the processor, a first bootloader (fig. 2, ’25, “first-stage bootloader”), and 
replacing the first bootloader with the second bootloader (pg. 17, par. 1, “executes the replacement second-stage bootloader”).
Oye et al does not explicitly teach producing, by a secure root of trust, a first secret and a second secret; generating, by the second bootloader, a secret-specific public datum as a function of the second secret, wherein the secret-specific public datum further comprises a bootloader measurement; and loading the first bootloader, and signing, by the first bootloader, the secret-specific public datum as a function of the first secret.
Domke et al further teaches producing, by a secure root of trust, a first secret and a second secret (col. 3, lines 35-40, “create and keep on-device secrets”); 
generating, by the second bootloader, a secret-specific public datum as a function of the second secret (col. 23, lines 54-58, “manifest attestation public key”), wherein the secret-specific public datum further comprises a bootloader measurement (col. 16, lines 20-30, “code measurement of the current boot stage”); and 
loading the first bootloader, and signing, by the first bootloader, the secret-specific public datum as a function of the first secret (col. 15, lines 33-38, “expected signature”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al in order to provide improved efficiency in protecting device components when implementing self-contained cryptographic booting (as disclosed in col. 3, lines 28-33 of Domke et al) which would allow the mechanisms taught by of Oye et al to implement device protection and potential tampering detection autonomously and without and external source.
Oye et al and Domke et al do not explicitly teach wherein the second secret is exclusively available to only the second bootloader and the secure root of trust and wherein the first secret is exclusively available to only the first bootloader and the secure root of trust.
However, Park et al further teaches wherein the second secret is exclusively available to only the second bootloader (fig. 2, ‘250 & par [0041], lines 1-4, which disclose an encrypted second secret key & digital signature assigned to a second boot loader) and the secure root of trust (par [0041], lines 1-5, “kernel digital signature”) and 
wherein the first secret is exclusively available to only the first bootloader (par [0019], lines 6-8, which disclose a secret key generated by the first boot loader using a secret key hash value) and the secure root of trust (par [0045], which discloses the first bootloader using the kernel digital signature for integrity verification).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the teachings of Park et al within the embodiments of Oye et al and Domke et al in order to provide an improvement upon ensuring bootloader integrity by a message authentication test using a generated test hash value, using a test secret key, where a boot process is terminated if kernel integrity and second boot loader integrity are not verified (as disclosed in par [0015] & fig. 5 of Park et al), which would prevent boot process tampering (disclosed in par [0005] & [0062] of Park et al) within Oye et al and Domke et al by eliminating kernel execution and completion of the boot process in its entirety in the event that secure authentication values do not produce a match.
Regarding claim 12, Oye et al and Domke et al teach the limitations of claim 11.
Oye et al teaches verifying, by a trusted verifier, the secret-specific datum as a function of local attestation (col. 4, lines 16-23); 
Oye et al foes not explicitly teach signing, by the second bootloader, the secret-specific public datum as a function of a digital signature and relaying the verification to the secure root as a function of the second secret.
Domke et al further teaches signing, by the second bootloader, the secret-specific public datum as a function of a digital signature (col. 24, lines 40-43) and relaying the verification and its message authentication code to the secure root as a function of the second secret (col. 4, lines 43-47).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.

Regarding claim 13, Oye et al and Domke et al teach the limitations of claim 12.
Oye et al teaches verifying, by the secure root of trust, the verification as a function of is MAC as a function of the second secret (col. 5, lines 12-16); 
Oye et al foes not explicitly teach relaying the verification to the first bootloader.
Domke et al further teaches relaying the verification to the first bootloader (col. 4, lines 43-47).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.

Regarding claim 14, Oye et al and Domke et al teach the limitations of claim 13.
Oye et al teaches transmitting the secret-specific public datum to a trusted verifier (col. 15, lines 6-20).

Regarding claim 15, Oye et al and Domke et al teach the limitations of claim 14.
Oye et al foes not explicitly teach receiving, by the trusted verifier, the signature from the first bootloader; verifying the secret-specific public datum as a function of the secret-specific public datum; and issuing a certificate to the secret-specific public datum.
Domke et al further teaches receiving, by the trusted verifier, the signature from the first bootloader (col. 4, lines 33-37); verifying the secret-specific public datum as a function of the secret-specific public datum (col. 24, lines 17-25); and issuing a certificate to the secret-specific public datum (col. 24, lines 17-24, “attestation certificate” & “attestation public key”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.

Regarding claim 16, Oye et al and Domke et al teach the limitations of claim 15.
Oye et al foes not explicitly teach wherein trusted verifier is further configured to communicate with a certificate authority, the method further comprising: trusting, by a certificate authority, the secret-specific public datum and the second secret-specific public datum; issuing a digital certificate of the secret-specific public datum; and facilitating, to the trusted verifier, to trust the secret-specific public datum, wherein the secret-specific public datum further comprises an untrusted software.
Domke et al further teaches wherein the trusted verifier is further configured to communicate with a certificate authority (col. 24, lines 25-35, “device attestation”), the certificate authority is configured to: 
trusting, by a certificate authority, the secret-specific public datum and the second secret-specific public datum (col. 24, lines 45-50, “public key is trusted”); 
issuing a digital certificate of the secret-specific public datum (col. 24, lines 45-50, “attestation certificate”); and 
facilitating, to the trusted verifier, to trust the secret-specific public datum, wherein the secret-specific public datum further comprises an untrusted software (col. 11, lines 11-13, “unauthorized software”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.

Regarding claim 17, Oye et al and Domke et al teach the limitations of claim 16.
Oye et al foes not explicitly teach wherein the digital certificate is received as a function of the local attestation, wherein the method further comprises: generating, by the secure root of trust, a ticket as a function of the signed secret-specific public datum; transmitting the ticket to the trusted verifier; and receiving a receive the digital certificate as a function of the ticket.
Domke et al further teaches wherein the digital certificate is received as a function of the local attestation (col. 23, lines 55-57), wherein the method further comprises:
generating, by the secure root of trust, a ticket as a function of the signed secret-specific public datum (col. 7, lines 55-58, “public portion of the TMM”); 
transmitting the ticket to the trusted verifier (col. 16, lines 10-15, “validate the module manifest”); and 
receiving the digital certificate as a function of the ticket (col. 24, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.

Regarding claim 18, Oye et al and Domke et al teach the limitations of claim 11.
Oye et al foes not explicitly teach wherein generating the bootloader measurement further comprises generating the bootloader measurement as a function of a cryptographic protocol.
Domke et al further teaches wherein generating the bootloader measurement further comprises generating the bootloader measurement as a function of a cryptographic protocol (col. 15, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the cryptographic parameter validation environment of Domke et al within the concept illustrated by Oye et al according to the motivation previously addressed regarding claim 11.
Regarding claim 19, Oye et al and Domke et al teach the limitations of claim 11.
Oye et al further teaches wherein replacing the first bootloader further comprises replacing the first bootloader with the second bootloader as a function of an upgrade window (pg. 16, lines 1-3 & pg. 17, par. 1, “executes the replacement second-stage bootloader”).

Regarding claim 20, Oye et al and Domke et al teach the limitations of claim 19.
Oye et al foes not explicitly teach wherein the method further comprises discarding the first bootloader into read-only memory as a function of the expiration of the upgrade window (pg. 8, par. 3, lines 24-30, which discloses replacing the first-stage bootloader with the replacement second-stage bootloader at a determined prescheduled time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220830